Citation Nr: 1738139	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to January 31, 2012 for the grant of service connection for a psychiatric disability, to include a psychotic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to January 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014 a videoconference hearing was held before a Veterans Law Judge (VLJ) other than the undersigned; due to problems with the electronic recording system, a transcript of the hearing could not be created.  The Veteran was offered, and requested, a new hearing.  In January 2015 and March 2016, the claim was remanded for such hearing to be scheduled.  In January 2017, a videoconference hearing was held before the undersigned (to whom the case is now reassigned); a transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  

In January 1990, the Veteran was discharged from service.  On February 21, 1990, he filed an initial claim of service connection for a psychiatric disability.  The Board notes he listed the disability as a personality disorder (which is not a compensable disability), but in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Accordingly, the Board finds the February 1990 claim encompassed the expanded issue of service connection for a psychiatric disability, however diagnosed.  An unappealed March 1990 rating decision denied him service connection for a personality disorder.  The decision noted his service treatment records (STRs) were not available for review.  

A request for record notes the Veteran's STRs were received by VA in April 1990.  

On January 31, 2012, the Veteran filed a claim seeking service connection for a psychiatric disability.  

On June 2012 VA examination, a psychotic disorder (schizoaffective disorder versus bipolar disorder), not otherwise specified (NOS), was diagnosed.  The examiner summarized the Veteran's treatment for psychiatric problems in service, and opined that while an underlying personality disorder could not be ruled out, he demonstrated no signs of psychiatric illness on November 1986 enlistment examination and "the level of psychotic decompensation that he has demonstrated is beyond the scope of personality disorder functioning and more appropriately characterized as primary psychosis."  She opined that it is as least likely as not that the current psychotic disorder is related to a progression of the condition for which the Veteran received treatment in service.  

A June 2012 rating decision granted the Veteran service connection for a psychotic disorder, effective January 31, 2012, based in part upon consideration of the newly received STRs.

Under 38 C.F.R. § 3.156(c) if at any time after VA issues a decision on a claim VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when the claim was first considered, VA will reconsider the claim, and the date of receipt of that claim will serve as the date of claim and the earliest date for which benefits may be granted.  Accordingly, the February 1990 claim must now be reconsidered de novo, and the March 1990 rating decision is therefore not final.  [In January 2017, the Veteran filed a motion alleging clear and unmistakable error (CUE) in the March 1990 rating decision, but CUE is a collateral attack on a prior, final decision.  As the Board has found the March 1990 rating decision is not final, it cannot be the basis for a CUE motion.  The Veteran is not prejudiced by the Board's finding as a CUE claim requires a stricter stand of review than is afforded on de novo consideration.]   

Governing law and regulation provide that if a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

Here, the claim was filed within one year of separation.  Consequently, the critical question before the Board at this time is:  When was a chronic, acquired psychiatric disability first manifested (entitlement arose), i.e., during service or at some point thereafter prior to January 31, 2012?  That is a medical question that requires medical expertise, and the medical evidence of record does not adequately address that question.  The Board notes it has carefully considered the June 2012 examination report and a June 2014 examination report and interprets them to indicate the Veteran now has a chronic, acquired psychiatric disability (psychotic disorder and chronic schizoaffective disorder, respectively) that is related to service, but neither indicates when such disability became manifest.  The Board has also considered relevant records of VA and private treatment prior to January 31, 2012.  VA treatment records show major depression was diagnosed in April and May 1998.  On June 2011 private assessment, psychotic disorder NOS, depressive disorder NOS, and a personality disorder were diagnosed.  On January 2012 private assessment, schizophrenia, paranoid type, and a personality disorder were diagnosed.  However, the treatment records also do not indicate when such disabilities were first manifested.   Accordingly, a remand for an advisory medical opinion is necessary.
	
In addition, it appears that relevant treatment records are outstanding.  On June 2014 VA examination, the Veteran reported he had a number of psychiatric hospitalizations, including at VA, state, and private facilities.  A private January 2012 assessment report notes he reported receiving psychiatric treatment at a VA medical center in Saginaw, Michigan in 1996 and 1997.  Records of VA treatment from April 1998 to May 1998 and from June 2002 through January 2012 are associated with the record.  As all outstanding records of VA psychiatric evaluations or treatment are pertinent evidence, and because VA records are constructively of record, any outstanding available records of treatment prior to January 31, 2012 must be secured.  Complete records from all private or state providers of psychiatric evaluations or treatment the Veteran received for a psychiatric disability prior to January 31, 2012 should also be secured.  He also reported he receives Social Security Administration (SSA) disability benefits.  Medical records considered in connection with any SSA disability benefits award may contain pertinent information, are constructively of record, and must be secured.  

The case is REMANDED for the following:

1. The AOJ should secure for the record from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should advise the Veteran that the complete records of all psychiatric evaluations or treatment he received prior to January 31, 2012 are pertinent evidence, and ask him to identify all providers of such evaluations and treatment and provide authorizations for VA to secure complete records from all private and other non-VA providers identified.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to the AOJ request, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private treatment records are received.  

The AOJ should specifically secure complete clinical records of any VA psychiatric evaluations or treatment the Veteran received prior to April 1998 and from May 1998 to June 2002  (to specifically include at the VA Medical Centers in Battle Creek and Saginaw, Michigan).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  (If hospitalization medical records sought are unavailable, but there are existing hospital administrative records for the period of hospitalization that show the diagnosis for which the Veteran was hospitalized, such records should be secured.)

3. After the above-requested development is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate VA psychologist or psychiatrist for review and an advisory medical opinion regarding the etiology of the Veteran's current chronic, acquired psychiatric disability.  Based on a review of the record, and acknowledging that the Veteran is presumed sound on entry in service with respect to psychiatric disability, the examiner should respond to the following:  

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's current chronic, acquired psychiatric disability was first manifested in service?

(b) If the answer to (a) is no, please identify the earliest medical evidence supporting a finding that the Veteran manifested a chronic, acquired psychiatric disability.  

Please include rationale with all opinions.    

4. The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

